Citation Nr: 1709658	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  13-31 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to special monthly compensation (SMC) at an enhanced/higher rate, prior to August 11, 2014.


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 2003 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah (though jurisdiction now lies with the Seattle, Washington RO).

In September 2015, the Board denied the claim on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Order, the Court remanded the case to the Board for action consistent with a Joint Motion for Partial Remand (JMPR).

Subsequent to the Statement of the Case issued in October 2013, additional documents were associated with the Veteran's claims file.  As the Veteran's claim is being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider such documents in the first instance on remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

38 U.S.C.A. § 1114(r)(2) (West 2014) states that:

if the veteran, in addition to such need for regular aid and attendance, is in need of a higher level of care, such veteran shall be paid a monthly aid and attendance allowance...if the Secretary finds that the veteran, in the absence of the provision of such care, would require hospitalization, nursing home care, or other residential institutional care.

For the purposes of clause (2) of this subsection, need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  The existence of the need for such care shall be determined by a physician employed by the Department or, in areas where no such physician is available, by a physician carrying out such function under contract or fee arrangement based on an examination by such physician.

The JMPR stated that in the September 2015 Board decision "the Board noted that it 'accepts that the record, including lay statements from the Veteran and his wife, mother, and sister, establishes that he requires constant care and supervision due to his service-connected disabilities.'"  The JMPR also stated that "[t]he Board also noted that in an April 2014 letter, a private physician found that 'with the totality of [the Veteran's] medical problems, it is more likely than not that the he would require daily assistance in an institution, such as a nursing home or medical facility if not for his [family's] 24/7 care regimen and the training they have undergone to provide such regimen.'"  The JMPR further referenced the Board's discussion of 38 U.S.C.A. § 1114(r)(2) (West 2014) and that such required that "the existence of the need for such care [the higher level of care referenced in 38 U.S.C.A. § 1114(r)(2) (West 2014)] must be determined by a physician employed by the Department" or a VA contracted physician.  The JMPR then stated that:

The Board, however, failed to discuss or consider whether VA's duty to assist required VA to provide [the Veteran] with a medical examination in light of the evidence noted above and the fact that a VA had not provided [the Veteran] with an examination in this regard post-receipt of the April 2014 letter from the private physician.  As such, the parties agree that remand is warranted.  On remand, the Board should provide an adequate statement of reasons or bases that considers and discusses whether VA's statutory duty to assist requires that a VA examination or opinion be provided to determine whether [the Veteran] is in need of a higher level of care, consistent with section 1114(r), in light of the evidence of record noted above.

Upon review of the JMPR, the Board finds that remand is warranted for a VA opinion, as outlined further in the remand directives below. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Obtain a VA opinion from a VA physician (or in areas where no such physician is available, by a physician carrying out such function under contract or fee arrangement based on an examination by such physician).

The physician must provide an opinion addressing the following issues for the period prior to August 11, 2014:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran needed personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.

The physician is informed that "personal health care services" for purposes of the requested opinion "include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform."  See 38 C.F.R. § 3.352(b)(2) (2016).  

The physician is informed that "under the regular supervision of a licensed health-care professional" for purposes of the requested opinion "means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice."  See 38 C.F.R. § 3.352(b)(3) (2016). 

b.  If the Veteran required such care (i.e., the answer to question "a" is yes), whether it is at least as likely as not (i.e., probability of 50 percent or greater) that in the absence of the provision of such care, the Veteran would have required hospitalization, nursing home care, or other residential institutional care.

While review of the entire claims folder is required, the physician's attention is invited to an April 2014 letter from private Dr. F.L. that stated in part that "it is more likely than not [the Veteran] would require daily assistance in an institution, such as a nursing home or medical facility if not for his [family's] 24/7 care regimen and the training they have undergone to provide such regimen."

For all opinions provided, the physician must include the underlying reasons for any conclusions reached.  
2.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



